                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 JERRY BLEDSON, et al.,


                         Plaintiffs,

                        v.                               CAUSE NO.: 2:19-CV-278-TLS-JPK

 MICHAEL ZENK, et al.,


                        Defendants.

                                       OPINION AND ORDER

       Jerry Bledson filed this case without a lawyer. Four other Plaintiffs also signed the

Complaint [ECF No.1], although they did so on a separate page. It is unclear whether the other

Plaintiffs understood that they were joining a federal lawsuit; that each Plaintiff would be

separately representing himself since Bledson is not an attorney and cannot represent them; that

they must each sign every future filing submitted to the court; and that they would each be

required to pay the full filing fee without regard to how much any other Plaintiff paid. See

Boriboune v. Berge, 391 F.3d 852, 855 (7th Cir. 2004) (A prisoner is required to pay the full

filing fee “whether or not anyone else is a co-plaintiff.”).

       “[C]omplaints filed by multiple prisoners [can proceed] if the criteria of permissive

joinder are satisfied.” Id. In addition to the requirements listed in Federal Rule of Civil Procedure

20(a)(1), the Seventh Circuit has recognized that a district court also has discretion to consider

“other relevant factors in a case in order to determine whether the permissive joinder of a party

will comport with the principles of fundamental fairness [or would] create prejudice, expense or

delay . . . .” Chavez v. Ill. State Police, 251 F.3d 612, 632 (7th Cir. 2001) (quotation marks and
citations omitted). Based on the facts of this case, joinder of the five unrepresented inmates is not

appropriate.

          None of the Plaintiffs are lawyers and none of them may represent any of the others.

Malone v. Nielson, 474 F.3d 934, 937 (7th Cir. 2007); Navin v. Park Ridge Sch. Dist., 270 F.3d

1147, 1149 (7th Cir. 2001); Nowicki v. Ullsvik, 69 F.3d 1320, 1325 (7th Cir. 1995). Because of

this, each Plaintiff must read and sign every filing. Smith v. Campbell, 2007 WL 2471975, at *1

(N.D. Ind. Aug. 28, 2007). As explained, because of the way the Complaint was signed, it is

unclear what each Plaintiff intended and understood. Moreover, gathering signatures at the

beginning of a lawsuit is easier than at any other time. Inmates are constantly being released

from custody, transferred to another facility, and relocated within a facility. Once convicted, an

inmate can be relocated at any time without notice. See Sandin v. Conner, 515 U.S. 472, 485

(1995).

          If the Plaintiffs are no longer housed together in the same unit, it may be impossible to

obtain each other’s signatures. Federal Rule of Civil Procedure 5(a) requires all filings be served

on every other party, including any plaintiff who did not sign it. This would impose an additional

cost on the Plaintiffs. In addition, institutional rules prohibit inmates from corresponding within

and between facilities for security reasons. See Koger v. Bryan, 523 F.3d 789, 800 (7th Cir.

2008) (“Concerns of security are to be given ‘particular sensitivity.’”) and Whitley v. Albers, 475

U.S. 312, 321–22 (1986) (internal security is particularly a matter normally left to the discretion

of jail administrators). If a Plaintiff does not comply with Rule 5, he is not only in violation of

the Federal Rules, the other plaintiffs are left ignorant of the activity in the case.

          These Plaintiffs are in a county jail where they may be pre-trial detainees, convicted

prisoners, or a mixture of both. The legal standards for those classes of inmates are different. See




                                                   2
Kingsley v. Hendrickson, 135 S.Ct. 2466, 2473 (2015). Exhaustion of administrative remedies is

required by 42 U.S.C. § 1997e(a). Each inmate must separately exhaust his own claims before

filing suit. Therefore, it would be fundamentally unfair for this case to proceed with multiple

Plaintiffs. However, pursuant to Federal Rule of Civil Procedure 21, “on its own, the court may

at any time, on just terms, . . . drop a party.” Cf. Wheeler v. Wexford Health Sources, Inc., 689

F.3d 680, 683 (7th Cir. 2012) (“A district judge [can] solve the problem by severance (creating

multiple suits that can be separately screened) . . . .”). Here, it is just as easy to open a separate

case for each of these Plaintiffs. This resolves the problems discussed above. It allows for the

efficient, individual determination of each Plaintiff’s case. Yet, it does not preclude any Plaintiff

from cooperating with any others to the extent he is able. Neither does it preclude future

consolidation pursuant to Rule 42(a) if that is appropriate at any stage of the proceeding.

Separate lawsuits will “secure the just, speedy, and inexpensive determination of [this]

proceeding.” Federal Rule of Civil Procedure 1.

        For these reasons, the Court:

        (1) DISMISSES Kervel Williams, Mario L. Hollins, Quinton Webb, and Edwon Bush;

        (2) DIRECTS the clerk to open a separate case for Kervel Williams, Mario L. Hollins,

Quinton Webb, and Edwon Bush with the complaint from this case [ECF No. 1]; and

        (3) DIRECTS the clerk to directly assign these related, newly opened cases pursuant to

N.D. Ind. L.R. 40-1(e).

        ORDERED on August 13, 2019.

                                                s/ Theresa L. Springmann
                                                CHIEF JUDGE THERESA L. SPRINGMANN
                                                UNITED STATES DISTRICT COURT




                                                   3
